Opinion oe the Court by
Judge Lindsay:
The conveyance from Richard to John Carpenter executed in September, 1845 was by the decree of a court of competent jurisdiction in a proceeding to which both the vendor and vendee were parties set aside and declared to be null and void. This decree remains unreversed and in full force and effect. A short time after its rendition about the year 1847, appellant abandoned the possession of the lands said deed purported to convey to him, and it does not satisfactorily appear that he has at any time since then, asserted claim to the same. lie certainly has wholly failed to comply with his contract to take care of and provide for the grantor and his wife, which was the consideration for the con-' veyance. It appears too that from 1847 to 1866 when the grantor died, he continuously occupied and controlled said land, claiming it all the while as his own. While it may be possible that the decree in the case of Hern & Others v. Carpenter, et al, was erroneous, as the court may, have only intended to hold the deed void as to antecedent creditors, yet as it has never been reversed, and as it has for nearly twenty years been recognized as valid and binding both by the appellant and his father, and as the appellant during all that time wholly failed to perform his part ■of the contract of sale, it is too late now for him to assert claim, as against the devisees of his said father. Equity would have relieved Richard Carpenter against the claim of appellant, and Lis devisees occupy an attitude equally favorable. We are of •opinion that the petition was properly dismissed.
Judgment affirmed.